DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/20 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 contains the trademark/trade name OpenRoaming.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “authentication standard” and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7-11, 13, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerrabommanahalli et al. (US 2016/0183085 A1) in view of Yan et al. (US 2022/0070716 A1).
Consider claim 1, Yerrabommanahalli teaches a method comprising: 
obtaining, on behalf of a wireless mobile device, an access identifier that indicates an access location of the wireless mobile device that is wirelessly connected to wireless network infrastructure equipment operated by an access network provider that is associated with, and a member of, a federation of access network providers (paragraph 3, 16 and 40, receiving information including the cell-ID where the UE is connected to a network provider of network providers); 
deriving the access location for the wireless mobile device based on the access identifier (paragraph 40, location of the UE is determined form the cell-ID).
	Yerrabommanahalli does not teach obtaining one or more resource policies for determining an edge resource to be used for traffic associated with the wireless mobile device; and selecting an edge resource for the wireless mobile device based on the one or more resource policies and the access location.	
	Yan further teaches obtaining one or more resource policies for determining an edge resource to be used for traffic associated with the wireless mobile device (Fig. 5, step 510 and paragraph 36, SMF/PGW-C receiving policy rules); and 
selecting an edge resource for the wireless mobile device based on the one or more resource policies and the access location (Fig. 5, step 520 and paragraph 36, a policy is selected. paragraph 33, a multi-access edge computing MEC is selected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify and include the above teachings for the purposes of providing desired QoS service to the user.

Consider claims 13 and 15, claims 13 and 15 having similar limitations as claim 1 therefore, claims 13 and 15 are rejected for the same reasons claim 1 is rejected.

Consider claim 3, Yerrabommanahalli also teaches wherein deriving the access location includes extracting access location information from the access identifier within which the access location information is embedded (paragraph 40, locating of the UE is determined from the cell-ID).

Consider claim 4, Yerrabommanahalli also teaches wherein deriving the access location includes supplying the access identifier to a location service that returns the access location which corresponds to a location of the wireless network infrastructure equipment (paragraph 36, AAA server determines location).

Consider claims 15 and 19, Yerrabommanahalli also teaches wherein the one or more processors are configured to derive the access location by performing one of: extracting access location information from the access identifier within which the access location information is embedded, or supplying the access identifier to a location service that returns the access location which corresponds to a location of the wireless network infrastructure equipment (paragraph 40, locating of the UE is determined from the cell-ID and paragraph 36, AAA server determines location).

Consider claim 5, Yerrabommanahalli also teaches wherein the access identifier is unique to the access network provider (cell-ID is known to be unique).

Consider claims 7, 16 and 20, Yerrabommanahalli also teaches sending to the wireless mobile device, edge resource selection information identifying the edge resource and an access type for the edge resource to enable the wireless mobile device to establish connectivity with the edge resource (Fig. 6, step 630-635, the UE receives the information and starts communication using the selected MEC).

Consider claim 8, Yan further teaches wherein the wireless network infrastructure equipment operates in accordance with a first wireless access network technology, and wherein the wireless mobile device establishes connectivity with the edge resource via a second wireless access network technology (Fig. 2 and Fig. 5, 4G and 5G are different technologies and paragraph 8-9, different technologies are used based on the determined policy rules).
Consider claim 9, Yerrabommanahalli also teaches wherein the first wireless access network technology is IEEE 802.11 wireless local area network technology or LoraWAN technology and the second wireless access network technology is wide area cellular network technology (paragraph 24, 802.11 and cell technology).

Consider claim 10, Yerrabommanahalli and Yan together teaches wherein the wireless network infrastructure equipment operates in accordance with a first wireless access network technology, and the wireless mobile device is configured to operate with the first wireless access network technology and with a second wireless access network technology, and wherein selecting includes selecting the edge resource for the wireless mobile device based on the one or more resource policies, the access location for the wireless mobile device with respect to the first wireless access network technology, and another access location of the wireless mobile device with respect to the second wireless access network technology (Yerrabommanahalli, paragraph 24, 802.11 and cell technology and Yan, Fig. 2 and Fig. 5, 4G and 5G are different technologies and paragraph 8-9, different technologies are used based on the determined policy rules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify and include the above teachings for the purposes of providing desired QoS service to the user.

Consider claim 11, Yerrabommanahalli also teaches wherein the first wireless access network technology is IEEE 802.11 wireless local area network technology or LoraWAN technology and the second wireless access network technology is wide area cellular network technology (paragraph 24, 802.11 and cell technology).

Allowable Subject Matter
Claims 2, 12, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        5/18/22